DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 31, 33 and 35-41 have been examined in this application.  Claims 1-30, 32 and 34 have been canceled. Claims 36-41 are newly added. This communication is a Final Rejection in response to Applicant’s “Amendment/Remarks” filed 11/19/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,996,152 to Wilson in view of U.S. Patent 6,161,239 to Grazel in further view of U.S. Patent 9,549,865 to Hiebert.
As per claim 38, Wilson teaches:  A method of containing an infant comprising a) providing an containment device (see Wilson, Abstract: “comforting device for infants”) comprising 1) first and second individually moveable outer arms (see Fig. 1-4, [2]: upper appendages) connected through a middle piece (see Fig. 1, area near [1]), ii) 
Wilson does not explicitly teach the following: [wherein said inner and outer arms comprise compressible material] covered in fabric.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wilson with these aforementioned teachings of Grazel to have provided an outer covering formed of fabric on the existing arms/appendages of the device of Wilson for a softer and more comforting device for an infant (see Grazel, device is an “infant positioning device”). It has been held to be within the general skill of a worker in the art to select a known 
Furthermore, regarding the spacing between the first and second claimed junctions, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Grazel/Bader, however, do not teach the following: introducing an IV line into said infant after step c.
Hiebert, however, teaches insertion of an IV line (col. 8, lines [28-34]) made easier by using cutout portions (see Fig. 1, 28a/b).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wilson and Grazel with these aforementioned teachings of Hiebert to have provided a structural distinction (e.g. cutouts) on the device of Wilson to facilitate insertion of an IV to a user of the device. The Examiner notes that the device of Hiebert could be sized to be used for an infant.
As per claim 39
As per claim 40, Wilson as modified by Grazel/Hiebert teaches all the limitations as described in the above rejection of claim 39, and additionally Grazel teaches: wherein said beads comprise elastomeric polymer (see Grazel, use of “high density polymer pellets” is disclosed).
As per claim 41, Wilson as modified by Grazel/Hiebert teaches all the limitations as described in the above rejection of claim 39, however, they do not explicitly teach the use of a thermoplastic elastomeric polymer. However, before the effectively filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have selected a thermoplastic elastomeric polymer for the beads of either Wilson or Grazel for improved heat retention properties for an infant’s comfort, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
Applicant’s remarks are persuasive with respect to Allowed claims 31, 33, and 35-37. However a new rejection has been presented with respect to newly added claims 38-41 as the scope differs from the currently allowed claims.

Allowable Subject Matter
Claims 31, 33, and 35-37 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/7/2022